IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0371
                              Filed March 17, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

EDNA JEAN WILSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Steven P. Van Marel,

District Associate Judge.



      Edna Wilson appeals following her convictions for interference with official

acts and possession of cocaine, second offense. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Richard Bennett, Assistant

Attorney General, for appellee.



      Considered by Mullins, P.J., and May and Schumacher, JJ.
                                           2


MAY, Judge.

          Edna Wilson appeals her convictions for interference with official acts, in

violation of Iowa Code section 719.1 (2019), and possession of cocaine, second

offense, in violation of section 124.401(5). She claims the district court erred in

denying her motion to suppress after the police illegally entered her home. We

affirm.

I. Background Facts and Proceedings

          On July 5, 2019, Ames police were dispatched to an apartment building for

a noise complaint. Officer Jamie Miller was the first to respond. He proceeded to

the second floor. He could hear loud noise emitting from one of the apartments.

Officer Miller knocked on the door.        A woman partially opened the door but

remained inside the apartment. Officer Miller asked the woman, later identified as

Wilson, for her name. Wilson provided the name Ebony. Officer Miller then asked

if Wilson had any identification. Wilson responded she did not.

          Officer Miller continued to ask Wilson for her full name and identification.

The conversation turned argumentative. Loud noises continued to emit from inside

the apartment. Officer Adam McPherson arrived to assist Officer Miller.

          A few minutes after the encounter started, Wilson attempted to shut the door

on Officer Miller. Officer Miller “put [his] left hand up on to the doorway to keep it

from shutting, and then [he] put [his] foot . . . into basically the threshold jam area

to prevent it from shutting.” His foot was “approximately six inches forward next to

the bottom of the door.” He again requested Wilson’s name. After glancing at

Officer Miller’s name badge, Wilson provided the name Destiny Millers.
                                          3


       By this point, the officers believed Wilson was not being truthful about her

identity. Officer Miller advised Wilson “that providing false information in this

situation is something that could lead to her arrest.”        The officers contacted

dispatch but were unable to verify the information Wilson had given them. After

checking the apartment’s utilities account, Officer McPherson asked Wilson if her

name was Edna Wilson. Wilson confirmed that was her real name.

       Officer Miller then advised Wilson that she was under arrest and stepped

over the threshold of the apartment. Officer Miller attempted to secure one of

Wilson’s arms.     Wilson resisted.    Officer McPherson then stepped into the

apartment. Officer McPherson attempted to secure Wilson’s other arm. Wilson

continued to physically resist the officers. Officer Miller received a cut to his left

forearm and several red marks resembling scratch marks. After a brief struggle,

the officers secured Wilson in handcuffs.

       During the tussle, Officer McPherson observed Wilson throw a glass vial on

the floor. The officers then observed a white powder in and near the glass vial that

Wilson had thrown. The powder later tested positive for cocaine. They also

observed marijuana on a table located near the front door.

       Officer McPherson requested additional officers.        Officer Miller, Officer

McPherson, and Wilson stayed near the front door of the apartment while waiting

for other officers to respond. Once other officers arrived to secure the apartment,

Officer Miller transported Wilson to the police department.

       Officer McPherson obtained a search warrant for any controlled substances

that may be located within Wilson’s apartment. He seized cocaine, marijuana, and

paraphernalia.
                                          4


       The State charged Wilson with (1) interference with official acts causing

bodily injury, a serious misdemeanor, in violation of section 719.1(1)(a) and (c);

(2) possession of marijuana, second offense, a serious misdemeanor, in violation

of section 124.401(5); and (3) possession of cocaine, second offense, an

aggravated misdemeanor, in violation of section 124.401(5).

       Wilson filed a motion to suppress the drugs found in her apartment. She

claimed officers violated her privacy rights by entering her home without a warrant

and then used information gained by their illegal entry to obtain a search warrant.

After a hearing on the matter, the district court denied her motion.

       The State amended Wilson’s charges to include only: (1) interference with

official acts, a simple misdemeanor, in violation of section 719.1(1)(a) and

(2) possession of cocaine, second offense, an aggravated misdemeanor, in

violation of section 124.401(5). Wilson proceeded to a bench trial on the stipulated

minutes of testimony. The court found her guilty of both crimes. Wilson appeals.

II. Standard of Review

       Wilson claims the district court should have granted her motion to suppress

based on the Fourth Amendment to the United States Constitution and article I,

section 8 of the Iowa Constitution. So our review is de novo.          See State v.

Coffman, 914 N.W.2d 240, 244 (Iowa 2018). We make “an independent evaluation

of the totality of the circumstances.” Id. (citation omitted). And we evaluate this

case “in light of its unique circumstances.” Id. (citation omitted).

III. Analysis

       As Wilson points out, the Fourth Amendment is “substantially identical” to

section 8. Here are their texts:
                                           5


 Fourth Amendment of the United                Article 1, section 8 of the Iowa
 States Constitution                           Constitution
 The right of the people to be secure in       The right of the people to be secure in
 their persons, houses, papers, and            their persons, houses, papers and
 effects,     against      unreasonable        effects, against unreasonable seizures
 searches and seizures, shall not be           and searches shall not be violated; and
 violated, and no Warrants shall issue,        no warrant shall issue but on probable
 but upon probable cause, supported by         cause, supported by oath or
 Oath or affirmation, and particularly         affirmation, particularly describing the
 describing the place to be searched,          place to be searched, and the persons
 and the persons or things to be seized.       and things to be seized.

       We recognize, of course, that our supreme court has authority to “follow an

independent approach” when interpreting our state constitution. State v. Brown,

890 N.W.2d 315, 322 (Iowa 2017) (citation omitted). As Wilson notes, though,

“[g]iven the similar wording of the Fourth Amendment and Iowa’s search and

seizure clause, these provisions have generally been considered to be ‘identical in

scope, import, and purpose.’” See State v. Beckett, 532 N.W.2d 751, 755 (Iowa

1995). And while Wilson cites both constitutions, her appellate brief focuses on

Fourth Amendment jurisprudence; it does not propose an “independent state

constitutional standard.” See State v. Lowe, 812 N.W.2d 554, 566 (Iowa 2012)

(citation omitted). The State’s brief follows Wilson’s lead and focuses on the

Fourth Amendment. We do the same.

       Here we consider the first clause of the Fourth Amendment, sometimes

called the “Reasonableness Clause.” See, e.g., Michigan v. E.P.A., 576 U.S. 743,

755 (2015). It protects “the people” against “unreasonable” intrusions into their

“persons, houses, papers, and effects.” U.S. Const. amend. IV.

       “But when it comes to the Fourth Amendment, the home is first among

equals.” Florida. v. Jardines, 569 U.S. 1, 6 (2013). “At the Amendment’s ‘very

core’ stands ‘the right of [the people] to retreat into [their] own home[s] and there
                                        6

be free from unreasonable governmental intrusion.’”          Id. (citation omitted).

“[P]hysical entry of the home is the chief evil against which the wording of the

Fourth Amendment is directed.” United States v. U.S. Dist. Ct., 407 U.S. 297, 313

(1972).

      And so courts “usually require” that intrusions into a home “be undertaken

only pursuant to a warrant (and thus supported by probable cause, as the

Constitution says warrants must be).” Griffin v. Wisconsin, 483 U.S. 868, 873

(1987).   Our supreme court has said warrantless intrusions into homes are

“presumptively unreasonable” and “will not be sanctioned, ‘subject only to a few

specifically established and well-delineated exceptions.’” State v. Reinier, 628

N.W.2d 460, 464 (Iowa 2001) (citations omitted); see Payton v. New York, 445

U.S. 573, 590 (1980) (“In terms that apply equally to seizures of property and to

seizures of persons, the Fourth Amendment has drawn a firm line at the entrance

to the house. Absent exigent circumstances, that threshold may not reasonably

be crossed without a warrant.”).

      With this background in mind, we consider the parties’ positions. Wilson

argues Officer Miller violated the Fourth Amendment when he “conducted a

warrantless entry into Wilson’s home” by placing “his hand on the door and his foot

in the doorway to prevent Wilson from closing the door as he spoke with her.” And

Wilson claims this “intrusion into her home was not justified by any exception to

the warrant requirement.” So, in Wilson’s view, “[a]ll evidence obtained from the

warrantless entry must be suppressed, including all evidence obtained from the

subsequent search warrant derived from the illegal entry.”
                                         7


       The State disagrees. For starters, the State offers several reasons to

believe there was no Fourth Amendment violation.           For example, the State

contends Wilson’s “act of opening her door and standing in the threshold, in

response to [Officer Miller]’s knock, placed her in a public place” and, therefore,

outside the Fourth Amendment’s special protections for the home. See United

States v. Santana, 427 U.S. 38, 42 (1976) (holding that defendant, standing on the

threshold of one’s dwelling, was in a “public” place and, therefore, “was not in an

area where she had any expectation of privacy”). Because Wilson was in a public

place, the State argues, police officers were free to arrest her “for an offense

committed or attempted in their presence,” including disorderly conduct (the noise

emitting from her apartment) and providing false identification information (her fake

names). See Iowa Code § 804.7(1); see also United States v. Watson, 423 U.S.

411, 423–24 (1976) (holding warrantless public arrests on probable cause do not

violate the Fourth Amendment). These violations permitted the officers’ minimal

entry into Wilson’s apartment to complete the arrest. See State v. Legg, 633

N.W.2d 763, 773 (Iowa 2001) (holding an officer who had probable cause to arrest

defendant for a serious misdemeanor committed in a public place could enter

defendant’s garage to complete the arrest). And so, in the State’s view, there was

no constitutional violation.

       As a fallback, the State contends that—even if the Fourth Amendment was

violated—the exclusionary rule does not apply and, therefore, suppression was not

required. We agree.

       The “exclusionary rule” is the principle that courts should generally suppress

evidence “discovered as a result of illegal government activity,” such as an
                                          8

unauthorized home invasion. State v. McGrane, 733 N.W.2d 671, 680 (Iowa

2007). This rule may also prevent the “introduction of derivative evidence, both

tangible and testimonial, that is the product of the primary evidence, or that is

otherwise acquired as an indirect result of the unlawful search.” Id. (citation

omitted). We sometimes call this the “fruit of the poisonous tree” doctrine. Id.

(citation omitted).

       The exclusionary rule advances important goals by deterring “lawless police

conduct” and protecting “the integrity of the judicial system.” Id. at 681. But it also

“generates ‘substantial social costs,’ which sometimes include setting the guilty

free and the dangerous at large.” Hudson v. Michigan, 547 U.S. 586, 591 (2006)

(citation omitted). And so our courts recognize “several exceptions to the rule.”

Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016); see also Hudson, 547 U.S. at 593–

626 (describing independent source, inevitable discovery, and attenuation

exceptions).

       One of them is called the “new-crime exception.” See State v. Pranschke,

No 16-1104, 2017 WL 2461556, at *5 (Iowa Ct. App. June 7, 2017) (collecting

cases); see also 6 Wayne R. LaFave, Search & Seizure § 11.4(j) (6th ed. Sept.

2020). Our supreme court adopted a version of the new-crime exception in State

v. Dawdy, 533 N.W.2d 551, 555–56 (Iowa 1995). See Pranschke, 2017 WL

2461556, at *6 (noting “[t]he Iowa Supreme Court has expressly approved and

adopted the Eighth Circuit’s acceptance of what is essentially the new-crime

exception”). The court explained in Dawdy:

               Even though an initial arrest is unlawful, a defendant has no
       right to resist the arrest. If the defendant does so, probable cause
       exists for a second arrest for resisting. A search incident to the
                                              9

       second arrest is lawful. United States v. Bailey, 691 F.2d 1009,
       1016–18 (11th Cir. 1982) (even assuming initial arrest of defendant
       was unlawful, defendant had no right to flee and to strike agent in
       effort to escape attempts to recapture him, and thus probable cause
       existed for second arrest for resisting arrest, and search of defendant
       incident to the second arrest was lawful).
               Strong policy reasons underlie this rule. As Bailey notes,
                       [a] contrary rule would virtually immunize a
               defendant from prosecution for all crimes he might
               commit that have a sufficient causal connection to the
               police misconduct. . . . [E]xtending the fruit [of the
               poisonous tree] doctrine to immunize a defendant from
               arrest for new crimes gives a defendant an intolerable
               carte blanche to commit further criminal acts so long as
               they are sufficiently connected to the chain of
               causation started by the police misconduct. This result
               is too far reaching and too high a price for society to
               pay in order to deter police misconduct.

533 N.W.2d at 555 (first three alterations in original); see United States v. Dawdy,

46 F.3d 1427, 1430–31 (8th Cir. 1995), cert. denied, 516 U.S. 872 (1995)); see

also Smith v. State, 542 N.W.2d 567, 569 (Iowa 1996) (“For example, one may be

guilty of the crime of resisting arrest even if the initial arrest is illegal.”).

       We believe the new-crime exception applies here. We assume without

deciding that the Fourth Amendment was violated when Officers Miller and

McPherson entered Wilson’s home and arrested her. But when Wilson resisted

arrest, she created probable cause that she was committing a new crime. See

Iowa Code § 804.12 (“A person is not authorized to use force to resist an arrest,

either of the person’s self, or another which the person knows is being made either

by a peace officer or by a private person summoned and directed by a peace officer

to make the arrest, even if the person believes that the arrest is unlawful or the

arrest is in fact unlawful.”). This provided officers with lawful grounds to arrest

Wilson inside her apartment. So there were no grounds to suppress narcotics
                                     10

evidence discovered incident to the arrest. See Dawdy, 533 N.W.2d at 555; see

also Pranschke, 2017 WL 2461556, at *6.

IV. Conclusion

      The district court correctly denied Wilson’s motion to suppress. So we

affirm Wilson’s convictions.

      AFFIRMED.